NUMBER 13-08-00673-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



MANUEL ABELARDO ROJAS,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 370th District Court 
of Hidalgo County, Texas.




MEMORANDUM OPINION
 
Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion Per Curiam

	Appellant, Manuel Abelardo Rojas, attempts to appeal his conviction for indecency
with a child.  The trial court has certified that this "is a plea-bargain case, and the
defendant has NO right of appeal."  See Tex. R. App. P. 25.2(a)(2).
	On November 25, 2008, this Court notified appellant's counsel of the trial court's
certification and ordered counsel to: (1) review the record; (2) determine whether appellant
has a right to appeal; and (3) forward to this Court, by letter, counsel's findings as to
whether appellant has a right to appeal, or, alternatively, advise this Court as to the
existence of any amended certification.
	On December 15, 2008, counsel filed a letter brief with this Court.  Counsel's
response does not establish that the certification currently on file with this Court is incorrect
or that appellant otherwise has a right to appeal.  
	The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court's certification does not show that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4. Accordingly, this appeal is
DISMISSED.  Any pending motions are denied as moot.

							PER CURIAM
Do not publish.  
See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 15th day of January, 2009.